ORDER
ON REMAND from the United States Supreme Court, 444 U.S. 987, 100 S.Ct. 516, 62 L.Ed.2d 417, vacating the judgment in Cargill, Inc. v. Powell, 573 F.2d 561 (9th Cir. 1979), for consideration in light of P. C. Pfeiffer Co. v. Ford, 444 U.S. 69, 100 S.Ct. 328, 62 L.Ed.2d 225 (1979).
ON CONSIDERATION WHEREOF, it is ordered by this court that the opinion in Cargill, Inc. v. Powell, No. 75-2655, filed on November 17, 1977, be withdrawn.
IT IS FURTHER ORDERED that the decision of the Benefits Review Board is affirmed and the petition for review is denied.